BRETT, Judge.
This is an appeal by plaintiff in error Ollie George Banks, defendant below, from a conviction for operating a motor vehicle while under the influence of intoxicating liquor. 47 O.S.1951 § 93. He was tried by a jury which left the punishment to the trial court. Punishment was fixed at thirty days confinement in the county jail and a fine of $100, on which judgment and sentence were entered.
The cause was set for oral argument in this Court at which no appearance was made and no briefs were filed herein. The case was accordingly submitted .on the record. Under these conditions, we look to the pleadings, the instructions and exceptions, and the judgment and sentence, and if no prejudicial error appears, will affirm the judgment and sentence. Ford v. State, 90 Okl.Cr. 387, 214 P.2d 462.
Nevertheless, we have examined the record of evidence presented at the trial which amply supports the jury’s verdict. It appears that both the defendant and the other occupant of the automobile driven by defendant were highly intoxicated when observed by the Sheriff weaving down the public highway. A jar of moonshine whiskey had been broken, some of it was still evident, as was the broken glass, and the strong smell of liquor was observed. The defendant had collided with another automobile and pieces of his left headlight were found at the scene of the collision.
The judgment and sentence is affirmed.
POWELL, P. J., and NIX, J., concur.